Citation Nr: 1739137	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-29 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) rated 50 percent prior to April 21, 2016; and 70 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to July 1965, including service in Peacetime and Vietnam Era.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the April 2013 decision the RO granted service connection for PTSD and assigned an initial rating of 50 percent disability rating, effective February 9, 2011.  In a later July 2016 decision, the RO increased the rating for PTSD to 70 percent effective April 21, 2016.    

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Left ear hearing loss was not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that Veteran's current left hearing loss disability is the result of a disease or injury during his active duty service, including in-service noise exposure. 

2.  Prior to April 21, 2016, the Veteran's PTSD was productive of than occupational and social impairment with reduced reliability and productivity.  

3.  Since April 21, 2016, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.    

CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for higher ratings for PTSD rated 50 percent prior to April 21, 2016, and 70 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Left Ear Hearing Loss  

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology for this disease is applicable in the present case.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303  (d) (2016).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

Service treatment records are negative for complaints, treatment, or diagnoses of left ear hearing loss.  The Veteran's military personnel records demonstrate that he participated in armed forces service in the Vietnam operations, including 43-months of sea duty.  His military occupational specialty (MOS) was noted as Boatswains Mate.  On entrance into service, in September 1961, audiological testing showed pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
LEFT
30
10
10
5
10

During his July 1965 separation examination, left ear hearing loss was noted as 15/15 on whisper testing, and was otherwise noted as normal on the clinical evaluation. 

In February 2014,  the Veteran underwent a VA audiology examination.  The VA examiner described the Veteran's military noise exposure, as follows having worked on the flight line of the ship with the jet engines - high probability of noise exposure.  The VA examiner also noted that the Veteran's post-service noise exposure, while working as a welder, was not very noisy.  Significantly, audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
70
70
90
100
105

Speech audiometry using the Maryland CNC word list revealed speech discrimination score of 48 percent in the left ear.  The VA examiner stated that she could not provide a medical opinion regarding the etiology of the Veteran's left ear hearing loss without resorting to speculation because the mixed hearing loss in the left ear (as opposed to sensorineural hearing loss in the right ear) was not caused by excessive noise exposure or anything else that she could find in his records.  

The February 2014 VA audiological tests confirm a left ear hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  The first element of Shedden is met.  The Veteran's reported history of military noise exposure is credible.  The circumstances of his military service are consistent with the noise exposure he has attested to having therein.  See 38 U.S.C.A. § 1154 (a) (West 2016).  The February 2014 VA examination report establishes a current left ear mixed hearing loss disability.  See 38 C.F.R. § 3.385.  The question remaining then is whether the evidence establishes a causal connection between the current left ear hearing loss and the Veteran's in-service noise exposure.

The Board has considered the probative evidence of record, including the Veteran's competent and credible assertions concerning his in-service noise exposure and hearing loss symptomatology and, the medical evidence.  The Veteran asserts that the same "nexus that was used to service-connect the right ear should be used to service connect the left ear."  However, the February 2014 VA opinion provided sufficient evidence of a causal nexus between the right ear hearing loss and military service.  There was no persuasive evidence against the claim in this regard, which is not the case for the left ear.  The VA opinion, which the Board finds probative, does not support a causal relationship between the Veteran's left ear hearing loss and military service.  The February 2014 VA opinion was based on knowledge of the Veteran's in-service and post-service history, clinical presentation, and the examiner's medical training.  It was also supported by a sufficient rationale.

The Board notes further that a left mixed hearing loss disability was not affirmatively shown to have been manifested in service or to a compensable degree within one year of discharge.  38 C.F.R. § 3.303 (a), 3.307, 3.309.  The earliest medical record regarding complaints/treatment of his left ear hearing loss is dated more than 30 years after service separation.  Specifically, the record contains VA treatment reports starting in January 2000 related to problems with hearing loss.  Further, as noted the enlistment and separation examinations were normal and did not reflect findings or complaints of hearing loss.  In light of the lack of complaints of hearing loss symptoms until January 2000, continuity of symptomatology is not established.  § 3.303 (b).

As the preponderance of the evidence is against the claim and service connection for left ear hearing loss is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). 


Higher Rating for PTSD

The Veteran contends that his service-connected PTSD warrants an initial rating higher than 50 percent prior to April 21, 2016, and higher than 70 percent thereafter.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 3.321 (a), 4.1.  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999) (staged ratings during the appeal of any increased rating claim). 

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and the symptoms listed for a particular psychiatric rating are not an all-inclusive or exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects for a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326-27   (Fed. Cir. 2004).  

A particular disability rating is assigned "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration" with respect to their impact both socially and occupationally, as opposed to merely limiting consideration to the presence of the listed symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (interpreting 38 C.F.R. §§ 4.126 and 4.130 together as meaning that the ratings under the General Rating Formula for Mental Disorders are symptom-driven, i.e., the greater the severity, frequency and duration the higher the rating).

The General Rating Formula for Mental Disorders, at 38 C.F.R. § 4.130, sets forth the criteria for the evaluation of service-connected psychiatric disorders.  A 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships).  Id.

"[I]n the context of a 70 percent rating, [38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  See Vazquez-Claudio, supra.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [(1)] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Id. at 118.   

A 100 percent disability rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411   

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  This claim is governed by DSM-IV.

GAF scores ranging from 41 to 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the updated Fifth Edition (DSM-5).

A GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of the GAF scores will be considered in light of the other evidence of record.

Service connection for PTSD was granted in an April 2013 rating decision, which assigned an initial 50 percent rating, effective February 9, 2011.  A July 2016 rating decision increased the rating to 70 percent, effective April 21, 2016.  

During a March 2011 VA psychiatric evaluation, the clinician noted that the Veteran presented with severe depression, amongst other problems.  He presented with "suicidal thoughts due to back pain."  He was medically treated resulting in stability of symptoms.  The GAF score was 48.  In April 2011, the Veteran presented for a follow-up psychiatric evaluation at a VA treatment facility.  The Veteran reported symptoms of severe nightmares, poor sleep, memory loss, and difficulty concentrating.  He also reported that he was going to "start a garden with his buddy whom lives [with]."  During the evaluation, the clinician noted that the Veteran presented as neat and clean, and cooperative with a congruent affect.  Psychomotor activity was unremarkable and the thought process was coherent.  There was evidence of severe depression, but only a little hostility and impulsivity.  The clinician also noted that the Veteran had current thoughts of hurting or killing [himself].  The clinician noted a moderate suicidal risk level, but the Veteran was noted as not acutely dangerous to self.  The GAF score was 50. 

The record contains a buddy statement by L.C., who purported he had maintained a 50 year friendship with the Veteran, amongst other statements.  

During an April 2013 VA examination, the Veteran reported that he was married for approximately 27 years until divorcing.  He reported a good relationship with his children.  He reported having multiple friends, although his social life is "very limited."  He reported avoiding large groups of people, and tends to spend most of his time watching television.  He also reported having a lack of patience and difficulty forming close relationships post-service.  The examiner noted that the Veteran's PTSD symptoms consisted of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The examiner also reported persistent symptoms of irritability/outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  There was no symptoms of panic attacks; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or Inability to establish and maintain effective relationships.  The AXIS I diagnoses were PTSD, chronic and moderate; and alcohol abuse.  The examiner noted that it was not possible to differentiate what symptoms are attributable to each diagnosis because the alcohol abuse is secondary to the PTSD.  The examiner determined the Veteran's overall level of impairment was occupational and social impairment with reduced reliability and productivity due to hypervigilance, drinking and anxiety.  The GAF score was 60.

VA treatment records between 2014 and 2016 show the Veteran reported symptoms including memory and concentration difficulties, chronic sleep impairment, nightmares, low energy.  Objective evaluations revealed no evidence of psychotic symptoms.  His thought process was logical and coherent and thought content was appropriate to circumstances and mood.  Mood was at times depressed, irritable or dysphoric.  Speech was appropriate.  Grooming and hygiene were appropriate.  The Veteran's level of judgment and insight into his current difficulties ranged from poor in 2013 to good in 2016.  Affect ranged from blunted to mildly restricted.  GAF scores were 55, 58, 60 and 65.

During an April 2016 VA examination, the Veteran reported that he resides with his sister and her family.  He maintained that his sister was his main social support system.  His PTSD symptoms consisted of chronic sleep impairment, disturbances of motivation and mood, and difficulty adapting to stressful circumstances, including work or a work-like setting.  He was appropriately dressed and groomed.  He was oriented times three, calm and coherent.  His affect was slightly restricted, but otherwise reported a "good" mood.  The VA examiner also noted that the Veteran was cooperative, responded to questions and had a friendly mannerisms.  The VA examiner reported that the Veteran's judgement was fair, his thought process was organized and coherent, and his speech was average.  His short-term and long-term memory were intact.  There was no evidence of suicidal or homicidal ideations.  The Veteran denied past and current audio and visual hallucinations.  

The VA examiner opined that the Veteran's overall level of PTSD was best described as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood symptoms caused moderate occupational impairment.  The examiner then further indicated that the Veteran's PTSD was considered moderate as it causes "interpersonal relatedness impairments with interpersonal relatedness defined by the ability to listen attentively and respond appropriately (communicating that one has listened); to initiate conversation; to give and receive constructive criticism; to offer and receive advice."  The VA examiner also indicated that the Veteran's interpersonal problems occur due to " 1) irritability or outbursts of anger which causes him to alienates himself and creates fear in other people; 2) apathy which saps desire to connect to others; 3) detachment causing Veteran's difficulty in relating to other people."  The VA examiner further noted that the Veteran's PTSD causes "attention, concentration, and memory problems, where attention [and] concentration defined as ability to focus attention, to assimilate sensory and perceptual inputs, to comprehend, analyze, and remember information.  The memory and concentration problems occur due to recurrent hypervigilance."  

Prior to April 21, 2016

Following a review of the relevant evidence of record from the grant of service connection to April 21, 2016, the Board finds that the criteria for a disability rating in excess of 50 percent are not met.  Initially, the Board notes that there is no indication in the record, during this period of review, of intermittently illogical, obscure, or irrelevant speech, or neglect of personal appearance and hygiene - which is consistent with a 70 percent rating. 

During this period of review, the Veteran's PTSD is primarily manifested by social avoidance, disturbance of mood including irritability, depression and anxiety; chronic sleep impairment, exaggerated startle response, hypervigilance, and infrequent suicidal ideation or thoughts.  These symptoms, and their severity, frequency, and duration as shown by the evidence are more appropriately reflective of a 50 percent rating.  The Veteran's PTSD is not shown to have resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood as purported in the criteria for a 70 percent rating since the grant of service connection.  

In terms of social functioning, the evidence shows that he is able to establish and maintain social relationships.  While some social isolation is noted, it is not severe.  At the April 2011 VA psychiatric treatment evaluation, the Veteran reported residing with his friend and plans to start a garden.  At the April 2013 VA examination, the Veteran reported that he had a multiple friends, although he has a limited social life.  He reported a close relationship with his children at VA examinations in April 2013.  Throughout this period of appeal, the evidence shows that he was able to engage in activities with his friends, and maintain a good relationship with his children and lifelong friendships even despite his PTSD symptoms.

In terms of occupational functioning, severe occupational impairment has not been shown.  The April 2013 VA examiner found that the Veteran's PTSD symptoms have affected his ability to establish and maintain effective work and social relationships.  The 2013 VA examiner also determined that the Veteran's occupational impairment, based on the history and clinical presentation, was best described as "reduced reliability and productivity."  This level of occupational impairment is generally consistent with a 50 percent rating.  Although the VA examiner noted that the Veteran had persistent symptoms of irritability/outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response - the examiner concluded that his overall GAF score was 60 - which is indicative of moderate symptoms in occupational functioning. 

Finally, while the Veteran has infrequently endorsed suicidal ideations during this appeal period, there is no indication that any of his suicidal thoughts or ideation - when reported - have actually resulted in severe impairment in terms of occupational and social functioning, as analyzed above.  The Board is mindful of the GAF scores ranging from 48 to 50 at the VA psychiatric evaluations in March and April of 2011, which reflect serious symptoms.  However, the assignment of a disability rating is not based solely on GAF scores.  The VA examiner who reviewed the file in April 2013, to include the 2011 evaluations, determined that the overall level of impairment was not more than occupational and social impairment with reduced reliability and productivity-which is consistent with a 50 percent rating.  As such, a schedular rating in excess of 50 percent is not warranted at any time prior to April 2016. 

From April 21, 2016

Following a review of the relevant evidence of record since April 21, 2016, the Board finds that the criteria for a disability rating in excess of 70  percent are not met.

During this appeal period, Veteran's PTSD is primarily manifested by chronic sleep impairment, disturbances of motivation and mood, and difficulty adapting to stressful circumstances, including work or a work-like setting.  See April 2016 VA examination.  These symptoms, and their severity, frequency, and duration as shown by the evidence are contemplated in the current 70 percent rating.  Further, the objective symptoms noted and the subjective symptoms reported since April 2016 do not correlate with the type of symptoms (or frequency, duration, or severity of such symptoms) for an assignment of a 100 percent rating.  For instance, the evidence of record does not reflect that the Veteran had problems with his thought processes, grossly inappropriate behavior, persistent danger of hurting himself or others, or an intermittent inability to perform activities of daily living; that is, many of the symptoms that have traditionally been associated with a 100 percent rating.    

In terms of social functioning, the evidence shows that he is able to establish and maintain social relationships even despite his irritability, outbursts of anger, and diminished interest in social activities.  As noted in the April 2016 VA examination report, the Veteran was able to maintain residing with his family and remain socially engaged with his sister despite his interpersonal difficulties. 

In terms of occupational functioning, total occupational impairment has not been shown.  The April 2016 VA examiner determined, based on the history and clinical presentation, that the Veteran's level of occupational impairment was best described as deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood which the Board notes is consistent with a 70 percent rating.  The examiner did not find that total impairment was demonstrated.  As such, a schedular rating in excess of 70 percent is not warranted at any time since April 21, 2016. 
 

ORDER

Service connection for left ear hearing loss is denied.

A higher initial rating for PTSD rated 50 percent prior to April 21, 2016, and rated 70 percent thereafter is denied. 



REMAND

TDIU 

In a September 2013 Correspondence, raised a claim for TDIU by asserting that he is unable to obtain or maintain employment due to "psychosocial and environmental problems in family and social occupational areas."  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

In a July 2016 rating decision the RO denied entitlement to TDIU on the basis that the Veteran did not complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability that was sent to him.  Review of the claims file reveals internal correspondence with instructions to send this form to the Veteran; but, there is no indication that the form or notice of how to substantiate a claim for TDIU was actually sent.  

A substantially complete VA Form 21-8940 is required to establish entitlement to [TD]IU because it gathers relevant and indispensable information regarding the claimant's disabilities and employment and educational histories.  VBA Manual M21-1, IV.ii.2.F.2.b.  A reason for denying TDIU claims includes a failure to cooperate with development, such as failing to return a completed VA Form 21-8940 when requested. Id. at IV.ii.2.F.4.k.

On remand, the Veteran should be sent notice regarding substantiating a claim for TDIU and provided another opportunity to submit a completed VA Form 21-8940, along with any additional evidence. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability obtain information regarding his education and employment history.  Take any appropriate development action, to include contacting any recent employers identified in his VA Form 21-8940.

The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not completing this form, may have adverse consequences on his pending claim.  

2.  After any additional development deemed necessary, the AOJ should review the expanded record and readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


